Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:  Species I shown in Figures 2-3 (axially arranged pumps), and Species II shown in Figures 5 and 7 (the pump stages are arranged radially) . The species are independent or distinct because the species are different pump configurations (Species I has the stages arranged axially, while Species II has the stages arranged radially). In addition, these species are not obvious variants of each other based on the current record.  The Examiner would like to note that it is unclear if Species I shown in Figures 2-3 is the prior art, but the specification does not clearly state that it is prior art, but it states that it has a larger (undesirable) axial foot print.
Furthermore, there are the following patentably distinct sub-species: Sub-Species A shown in Figures 2-7 (classified under F04C2/18), and Sub-Species B shown in Figure 8 (classified under F04C2/101) . The sub-species are independent or distinct because the species are different types of pumps (Sub-Species A is a gear pump with two gears intermeshing located side by side and Sub-Species B is a gear pump with inner and outer rotors where the inner rotor has external teeth that engages with the internal teeth of the outer rotor, in addition, the gear pump shown uses a crescent-shaped filler element). In addition, these sub-species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species and/or sub-species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification (see classification above noting separate classification statuses for the sub-species); the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries (see CPC areas above for the sub-species, as well as, different search queries would be used for the different Species); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Applicant needs to elect one of: Species I or Species II; and then further elect one of: Sub-Species A or Sub-Species B.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made not made to request an oral election to the above restriction requirement, due to the international application and complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY DAVIS/
Primary Examiner
Art Unit 3746